Title: From Alexander Hamilton to Stephen Van Rensselaer, 9 December 1784–1788
From: Hamilton, Alexander
To: Rensselaer, Stephen Van


[New York, December 9, 1784–1788. “My public engagements have not only left me bare of Cash but have lain me under a necessity to use my credit at the Bank as far as consisstently with delicacy in my station of director I ought to go.… The opportunities my profession gives me have taught me to consider partnerships under all circumstances as delicate and hazardous things.… I am sure for once they succeed, they ten times involve and embarras the person in that predicament.” Letter not found.]
